Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on are 2/28/2020 are accepted by the Office.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the specific feature “wherein a top of each cylindrical cap is flush with a display surface of the motorized device, wherein the plurality of motors or micro drives are capable of making the plurality of shafts and the cylindrical caps spin, wherein the spinning cylindrical caps are capable of providing a tactile pattern on the display surface of the motorized device while remaining flush with the display surface of the motorized device”.  The newly cited prior art: Fisher et al. (US 5673703) teaches a cap capable of providing a tactile pattern on the display surface of the motorized device while remaining flush with the display surface of the motorized device (Fisher, col. 7, lines 20 - 51); but fail to disclose the spinning cylindrical caps are capable of providing a tactile pattern.  The prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715